Reynolds, J.
Appeal and cross appeal from a judgment of the Court of Claims, awarding damages for a partial taking in connection with the widening of Route 23 in the Town of Durham, Greene Cozznty. Claiizzant’s property consisted of seven acres divided by Route 23. Between 1954 and the taking in 1962 appellant aizd her husband operated a successful childz’en’s Summer camp on the premises. A 17-room Victorian house, situated on the west side of the road, bad been adapted to provide a dining room, which would seat 75 people, a kitchen, an infirmary, administrative offices, five bathrooms, and sleeping accommodations for a large number of children and counselors. Moreover, in 1958 a three-room dormitory was attached to this main building. Near this eoznplex was a play area for-nursery children, ■including sand boxes, swings, etc., a barbecue pit used for ozztdoor epokouts, and a driveway leading to a parking area. On the east side of the road the owners converted a barn so that the ground floor was made into a recreation room and the upper floor into an unheated bzzt suitable Summer dormitory for 24 children plus several more counselors. Bathrooms were put in azzd apparently the whole reconstruction of the barn was dozze izz a superior manizer. Attached to the barn was a two-car garage. Also on the east side was a concrete block well house, this water serving the converted barn and partially serving the main house, and part of the septic system. The flat land around the converted barn oiz the east side had been filled and graded by the owners for reez’eation fields. During the Summer from 1958 this camp accommodated 94 people — 74 children and 20 staff. During the balance of the year 10 to 13 children, usually from broken homes, stayed on and went to school locally. While in widezzing the road the State took only 0.609 acre its actions coneededly destroyed the property’s usefulness as a children’s Summer camp. The taking eliminated the converted barzz and attached garage, the pump house, the well and parts of the playing fields on the eastern portion and the construction of a huge dz*ainage ditch made whatever remained thereof inaccessible. Furthermore, the grade of the driveway on the westez’n portion was substantially increased so as to render it useless in the Winter. The claimant’s expert, viewing the remaining preznises as merely a “superadequate” residence, found a before value of $85,000 and an after value of $11,000, for total damages of $74,000. The State’s expert, finding its best use now as a dwelling or rooming house, found a before value of $21,000, an after value of $10,400 and total damages of $10,600. The appraisal evidence on which these valuations were made is in' general extz’emely unsatisfactory and the State’s ' appraiser’s before value is ridiculously low considering the nature of the improvements to the property. The Cozzrt of Claims found a before market value of $37,000, allocating $5,500 to land and $32,000 to improveznents, and , an after value of $13,000, allocating $2,000 to land and $11,000 to improve- ■ ments, for total damages of $24,700. This decision is patently defective in *923that there is no breakdown between direct and consequential damages and the after value found is higher than any figure in evidence (e.g., Lyell Shopping-Center v. State of New York, 1 A D 2d 77). Furthermore, we consider that the before value of the property and in particular the before value of the improvements as found by the Court of Claims is inordinately low. We feel, however, that under the circumstances remittal is not necessary and that the claim should be adjudicated here. We find that the values before taking were: land $7,000, improvements $49,000, total $56,000; and after the taking were: land $2,000, improvements $9,000, total $11,000; and that claimant was damaged in the amount of $45,000 of which $35,122 is consequential damages and $9,878 direct damages. Judgment modified, on the law and the facts, so' as to increase the amount of the award to $45,000, with appropriate interest, and, as so modified, affirmed, with costs.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.